Exhibit 10.26S

 

THIS DOCUMENT CONTAINS INFORMATION WHICH HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED.  SUCH EXCLUDED INFORMATION IS IDENTIFIED BY BRACKETS AND
MARKED WITH (***).

 

 

 

 

TWENTIETH AMENDMENT

TO

CONSOLIDATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS OPERATING, LLC

 

 

SCHEDULE AMENDMENT

 

This Twentieth Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Charter Communications Operating, LLC,
a Delaware limited liability company (“Customer”).  CSG and Customer entered
into that certain Consolidated CSG Master Subscriber Management System Agreement
effective as of August 1, 2017 (CSG document no. 4114281), as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.  The effective date of this Amendment is the date last signed below
(the “Effective Date”).

 

1.

Customer desires to use and CSG agrees to provide to Customer, for Customer’s
Connected and Non-ACP Subscribers, CSG’s Composed XML Output, as described
herein, under the Agreement.  Therefore, upon execution of this Amendment the
following changes are hereby made to the Agreement:

 

 

a)

Schedule C, “Recurring Services,” of the Agreement shall be amended to add CSG
Composed XML Output as a Recurring Service.

 

 

b)

Schedule C, entitled “Recurring Services” of the Agreement shall be amended to
add the following under “Recurring Services Description”:

 

“CSG Composed XML Output.  The CSG Composed XML Output is generated following
completion of the composition cycle process and provides Customer’s electronic
statement output in XML format to be stored by CSG and retrieved by Customer via
an application programming interface (“API”).  The CSG Composed XML Output will
be available for Customer retrieval from the API on a statement cycle
basis.  Composed XML will include statement information as it appears in
Customer’s Subscribers’ statements, including statement messages.”

 

2.

As a result, upon execution of this Amendment and pursuant to the terms and
conditions of the Agreement, Schedule F, “Fees,” Section 1., “CSG Services,”
subsection III., “Payment Procurement,” subsection A, “Direct Solutions (Print
and Mail),” is amended to add a new subsection 15, “CSG Composed XML Output,” as
follows:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Description

Frequency

Fee

15. CSG Composed XML Output

 

 

(a)Implementation and set up (Note 33)

[********]

[*****]

(b)Recurring Fees - Statement Pulls (Note 34) (Note 35)

 

 

i.Statement Pulls per [*****] up to and including [**** *******]

[*******]

[$*********]

ii.Statement Pulls/per [*****] in excess of [**** *******] (“Excess Statement
Pulls”); per [**** *** (*) *******] Excess Statement Pulls (or portion thereof)

[*******]

[$********]

Note 33: Implementation and set up of the CSG Composed XML Output shall be
mutually agreed upon and documented in that certain Statement of Work,
“Implement CSG Composed XML Output,” (CSG document no. 4123173) to be executed
by CSG and Customer.

Note 34:  For purposes of the CSG Composed XML Output, a “Statement Pull” occurs
each time an electronic statement is retrieved from the API by or on behalf of a
Connected Subscriber or a Non-ACP Subscriber.

Note 35: Composed XML Output will be stored and available to Customer for
retrieval by Customer from the API for a rolling [******** (**) ******].

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the Effective Date (defined above).

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Title:  Mike Ciszek

 

Title:  Gregory L. Cannon

 

Name:  SVP - Billing Strategy and Operation

 

Name:  SVP, Secretary & General Counsel

 

Date:  1/18/19

 

Date:  1/18/19

 

 